Citation Nr: 0831705	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-24 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to July 1, 2005 for 
the assignment of a rating in excess of 30 percent for 
service-connected hidradinitis suppurativa/genital herpes.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from January 1993 to 
December 1997.  

In February 2007, the Board of Veterans' Appeals (Board) 
denied an effective date prior to March 10, 2003 for the 
assignment of a 30 percent rating for service-connected 
irritable bowel syndrome and remanded the issue currently on 
appeal to the RO for additional development.  

An issue of the assignment of a separate compensable rating 
for service-connected genital herpes was raised by the 
veteran in a July 2008 letter.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
hidradinitis suppurativa was received by VA on November 19, 
2002.  

2.  The evidence prior to August 30, 2002 more nearly 
approximates the criteria for a 50 percent rating under 
Diagnostic Code 7806.  

3.  The evidence shows that hidradinitis suppurativa affected 
40 percent of the veteran's body as of August 30, 2002.  



CONCLUSIONS OF LAW

1.  An effective date of November 19, 2001 for the assignment 
of a 50 percent rating for the service-connected hidradinitis 
suppurativa/genital herpes is for application.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2002).  

2.  An effective date of August 30, 2002 for the assignment 
of a 60 percent rating for the service-connected hidradinitis 
suppurativa is for application.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2005 and April 2007, the RO sent the veteran a letter 
in which she was informed of the requirements needed to 
establish an earlier effective date.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was added to 
the claims file.  

The letters explained that VA would make reasonable efforts 
to help her get evidence such as medical records, employment 
records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, because the issue in 
this case involve entitlement to an earlier effective date, a 
current examination is not relevant.  

There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to her VA claims folder 
with respect to the issue decided herein.  The veteran has 
been given ample opportunity to present evidence and argument 
in support of her claim.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  

Although VA treatment records dated in June 2008 were added 
to the claims files after the May 2008 Supplemental Statement 
of the Case without a waiver of RO review, the Board does not 
need to remand this case to the RO as the Board is granting 
the veteran's claim to the extent allowed by the rating 
schedule.  See 38 C.F.R. § 20.1304 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


Pertinent Law and Regulations

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In that circumstance, the law provides that the effective 
date of the award "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

During the course of this appeal regulatory changes amended 
the rating criteria for evaluating skin disorders effective 
on August 30, 2002.  See 67 Fed. Reg. 54,345-54,349 (2002).  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

Prior to August 30, 2002, a 10 percent rating was assigned 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  For a 30 
percent rating, there needed to be exudation or itching 
constant, extensive lesions, or marked disfigurement.  

A 50 percent rating required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2001).  

Beginning August 30, 2002, a zero percent evaluation is 
assigned when the skin condition involves less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected and no more than topical therapy required during the 
past 12-month period; a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or exposed areas are affected or there is 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period; a 30 percent rating is warranted when for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period; and a 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7815 (2007).  


Analysis

The evidence on file reveals that the veteran was service 
connected for genital herpes by rating decision dated in 
January 1999, which assigned a noncompensable rating 
effective on December 20, 1997; an August 2000 rating 
decision granted a 10 percent evaluation for genital herpes 
effective on December 20, 1997.  

A September 2002 rating decision granted service connection 
for hidradinitis suppurativa and assigned a 10 percent 
evaluation effective November 19, 2001, under Diagnostic Code 
7806.  

An August 2003 rating decision granted an evaluation of 30 
percent for service-connected hidradinitis 
suppurativa/genital herpes effective November 19, 2001, under 
Diagnostic Code 7815.  The veteran timely appealed this 
rating.  

A January 2006 rating decision granted a 60 percent 
evaluation for service-connected hidradinitis 
suppurativa/genital herpes effective July 1, 2005, based on a 
July 2005 VA treatment record in which the health care 
provider reported that the veteran's hidradinitis suppurativa 
involved over 40 percent of her body.  The veteran continued 
her appeal.  

The effective date for increase in this case is the date 
entitlement arose, meaning the date of evidence of increased 
disability.  

Under the rating criteria in effect prior to August 30, 2002, 
a rating of 50 percent was warranted when there was evidence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  

According to VA treatment records for January 2002, the 
veteran had bilateral axillae, groin, upper thighs, and 
submammary region with hyperpigmented macules, pitted scars, 
and small sinus tract to the gluteal cleft, as well as 
moderately severe scarring of the face.  When examined by VA 
in April 2002, the veteran continued to have multiple red 
nodules and scars in several areas without ulceration or 
crusting.  

Thus, on review, the Board finds that the service-connected 
disability picture at issue is shown to have more closely 
resembled that for a rating of 50 percent under the schedular 
criteria effective prior to August 30, 2002, which is the 
highest schedular rating for a skin disability, other than 
for active lupus, under the schedular criteria effective 
prior to August 30 2002.  

With respect to the medical evidence beginning August 30, 
2002, the Board notes that there is a VA treatment record 
dated in June 2008 from the same VA health care provider who 
had seen the veteran in July 2005 and had treated the veteran 
for her service-connected disability for a number of years.  
According to this report, the veteran had had hidradinitis 
suppurativa on over 40 percent of her body since September 
2001.  

Consequently, the Board finds that the requirements for a 60 
percent rating for service-connected hidradinitis 
suppurativa/genital herpes were met beginning August 30, 2002 
under the criteria that became effective on that date.  

This is the highest schedular rating available under either 
the criteria for Diagnostic Code 7806, which involves 
dermatitis or eczema, or for Diagnostic Code 7815, which 
involves bullous disorders.  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence supports the veteran's claim for an effective date 
prior to July 1, 2005 for the assignment of a rating in 
excess of 30 percent for service-connected hidradinitis 
suppurativa/genital herpes, the doctrine need not be applied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An earlier effective date of November 10, 2001 for the 
assignment of a 50 percent evaluation and an earlier 
effective date of August 30, 2002 for the assignment of a 60 
percent evaluation for service-connected hidradinitis 
suppurativa/genital herpes is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


